Appeal from a decision of the Workers’ Compensation Board, filed April 19, 1979, and amended by a decision filed June 28, 1979. Claimant was employed as a seasonal laborer at Ceder Grove Cemetery. He testified that on October 28, 1976 at about 9:30 A.M., he sustained severe chest and radiating arm pains after lifting a lawn mower in an area where he was working alone. After informing two fellow workers, he left his employment and was sent to the hospital by his doctor. The diagnosis was acute myocardial infarction. While in the hospital, he asked a colleague to tell his employer he was hospitalized due to a heart attack. The claim for compensation benefits was filed April 12, 1977. The employer claimed lack of notice of injury (Workers’ Compensation Law, § 18), and lack of causal relation of the injury to employment. The board found otherwise as to causal relation and excused the claimant from the statutory notice requirements. The only issue on this appeal is whether the board was correct on the issue of notice. Claimant, who speaks very little English and who required an interpreter to testify, was hospitalized almost immediately after the accident, and the employer was so informed. It failed to conduct any inquiry with regard to claimant’s condition for reasons of its own. Under such circumstances, we fail to perceive any prejudice to the employer (Matter of Pollack v Baronette Lingerie, 65 AD2d 831; Matter of Mazzei v Ace Dye Works, 39 AD2d 973). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.